United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2721
                                   ___________

Patricia A. McCall,                  *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                         Submitted: March 16, 2001
                             Filed: March 23, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Patricia A. McCall appeals the District Court’s1 order affirming the
Commissioner’s denial of disability insurance benefits. In her November 1995
application, McCall alleged disability since October 1993 from pain, numbness and
tingling, chronic bronchitis, diabetes, and obesity; in March 1996, she added
depression, sleeping problems, and mood swings. Her insured status expired on

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
December 31, 1994. After a hearing, the administrative law judge (ALJ) found her not
disabled based on the Medical-Vocational Guidelines (Guidelines). Having carefully
reviewed the record, see Hutton v. Apfel, 175 F.3d 651, 654 (8th Cir. 1999) (standard
of review), we affirm.

       Contrary to McCall’s contention, the record does not show that her obesity
diminished her ability to perform the full range of light work from the time of her
alleged onset date to her date last insured (DLI). See Lucy v. Chater, 113 F.3d 905,
908 (8th Cir. 1997) ("[The] ALJ may use the Guidelines even though there is a
nonexertional impairment if the ALJ finds, and the record supports the finding, that the
nonexertional impairment does not diminish the claimant’s residual functional capacity
to perform the full range of activities listed in the Guidelines."). We reject her
suggestion that the ALJ should have adopted the August 1996 residual-functional-
capacity findings of her then-treating physician, Dr. Hunt. These findings were made
almost two years after her DLI, and there was no indication that Dr. Hunt was opining
as to McCall’s pre-DLI status. We also reject her assertion that the ALJ failed to
consider her impairments in combination. See Hajek v. Shalala, 30 F.3d 89, 92 (8th
Cir. 1994) (disregarding plaintiff's conclusory statement that ALJ failed to consider
combined effects of impairments where ALJ noted each impairment and concluded that
impairments, alone or in combination, were not of listing-level severity). Nothing else
in McCall’s brief persuades us that the ALJ’s decision is not supported by substantial
evidence.

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-